UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MARBURY LAW GROUP, PLLC,

    Plaintiff/Counter-Defendant,

      v.                                                     Civil No. 09-1402 (CKK)
 BERNARD J. CARL,

    Defendant/Counter-Plaintiff.


                                 MEMORANDUM OPINION
                                    (December 3, 2009)

        On July 28, 2009, Plaintiff, the Marbury Law Group, PLLC, (“Marbury”) filed the

Complaint in the above-captioned matter seeking to enforce a monetary judgment entered by the

Fairfax County Circuit Court in favor of Marbury and against Defendant, Bernard J. Carl, in the

amount of $135,324.07. See Complaint, Docket No. [1]. On October 15, 2009, Mr. Carl filed an

Answer and Counterclaim to Marbury’s Complaint. See Ans. & Counterclaim, Docket Nos. [6]

& [7]. Thereafter, on November 2, 2009, Marbury filed a [13] Motion to Dismiss Defendant’s

Counterclaim and a [12] Motion to Dismiss its own Complaint for a lack of subject matter

jurisdiction.

        Mr. Carl is representing himself, pro se. On November 9, 2009, the Court issued an [14]

Order, pursuant to the D.C. Circuit’s decision in Fox v. Strickland, 837 F.2d 507 (D.C. Cir.

1988), advising Mr. Carl that he must respond to both Marbury’s [13] Motion to Dismiss his

Counterclaim and Marbury’s [12] Motion to Dismiss its own Complaint by no later than

Monday, November 30, 2009, or the Court would treat the motions as conceded and dismiss

both Marbury’s Complaint and Carl’s Counterclaim. As of the date of this Memorandum
Opinion and accompanying Order, the docket reflects that no such response has been filed by Mr.

Carl. Accordingly, pursuant to this Court’s November 9, 2009 Order, the Court shall GRANT as

conceded Marbury’s [13] Motion to Dismiss Defendant’s Counterclaim and Marbury’s [12]

Motion to Dismiss its own Complaint. This case is therefore DISMISSED in its entirety

WITHOUT PREJUDICE. An appropriate Order accompanies this Memorandum Opinion.

Date: December 3, 2009

                                                    /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge




                                              2